Morris, J.
(concurring) — I am not in full accord with all that is said in the opinion. Inasmuch, however, as, under my understanding of the issue involved, the only question to be determined is the constitutionality of the act and the sufficiency of the election, and the language to which exception might be taken does not go to either of these questions, but rather to others in my judgment not now properly before us, and seeing no constitutional objection to the act, nor finding any objection to the election which should disturb the result, I therefore concur in the result.
Ellis and Chadwick, JJ., concur with Morris, J.
On Petition for Modification.
[En Banc. November 12, 1912.]
Fullerton, J.
Since the filing of the opinion in this cause, the parties thereto have asked the court either for an expression of its views on certain of the objections to the validity of the bond issue discussed at the argument, but thought by us not to be involved in the case as presented, or to indicate more fully in what particular we deem the record incomplete, so that the same may be so far perfected as to make it properly present these objections. The showing accompanying the requests have convinced us that some, at least, of these objections, if well founded, require a different *319judgment from that directed in the former opinion, as they challenge both the power of the corporation to raise the revenues necessary for its corporate existence, and its power to expend such revenues when collected for the purposes it is proposed to expend them. It appears, also, that the trial court deemed these objections as properly within the scope of the issues, as made by the allegations of the complaint and the demurrer thereto, and determined them upon their merits. We have concluded, therefore, that, in view of our liberal statutes relating to consideration of causes on appeal, we may treat the complaint as amended, and review all questions which were deemed within the issues in the court below and determined by that court.
Passing then to the first of these objections, it will be remembered that the port of Seattle, as incorporated, compromises all of the territory embraced within the boundaries of the county of King; that within these boundaries are numerous school districts, several cities and towns incorporated as such, and of course the municipal corporation of the county of King; that all of these incorporations have certain municipal powers, among which is the power to incur indebtedness for carrying out the purposes of their organizations up to a certain per centum of the assessed valuation of the taxable property within their boundaries; that the corporate powers of the port of Seattle are somewhat similar to the powers possessed by certain of these municipalities, particularly the city of Seattle and the county of King; and that the port of Seattle, if it issues the bonds the issuance of which this action is sought to enjoin, will thereby incur an indebtedness which, if added to the indebtedness of the municipalities above specifically named, will exceed the indebtedness permitted by the state constitution for “strictly county, city, town, school district, or other municipal purposes.” The inquiry, therefore, is, has this corporation an independent debt limitation under the state constitution, or is its indebtedness confined to that portion of the limitation fixed by the constitution not *320taken up by the indebtedness of the municipalities over whose territory it is superimposed.
In State ex rel. Zylstra v. Clausen, 66 Wash. 324, 119 Pac. 797, we held that the territory of a school district chargeable with an indebtedness for school purposes could not be chargeable with a further indebtedness which, added to the first, exceeded the constitutional limitation, although the territory had been incorporated into a consolidated district and the further indebtedness was an indebtedness proposed to be created by the consolidated district. This case is cited as controlling the question at bar, but we think it without application. Since the constitution provides that no county, city, town, school district, or other municipal corporation shall become indebted to an amount exceeding a certain per centum of its taxable property, it has seemed to us that it would be a gross perversion of this limitation to allow any such entity, by the simple process of disincorporating and reincorporating, to increase indefinitely the burden of its indebtedness for the prohibited purpose, and for that reason that the principal of the case is sound. But it seems to us equally plain that it was the purpose and intent of the constitution that one of these incorporations could be superimposed upon the territory of the other; that is to say, that a city or town could be superimposed upon the territory of a county, that a school district could be superimposed upon the territory of a county and city or town, and that another municipal corporation, or perhaps more than one, could be superimposed upon the territory of a county, a city or town, and a school district. As to the corporations specifically named, there is no question that each has its own limit of indebtedness under the constitution, notwithstanding the imposition of such indebtedness may increase the gross indebtedness chargeable to the particular territory to a sum equal of each of the limitations taken separately. Now the “other municipal corporation” named in the constitution stands on the same plane as these especially enumerated. The language is that “No *321comity, city, town, school district, or other municipal corporation shall for any purpose become indebted,” to an amount exceeding a certain limitation; and clearly such corporation, when properly and legally organized possesses the same powers as those previously named. This leads to the inevitable conclusion that it has its own limitation of indebtedness and is not affected by the indebtedness of the different municipalities having jurisdiction over the territory on which it is superimposed.
The argument that the legislature, if it is permitted to provide for the organization of municipal corporations other than those specially enumerated in the constitution, may so far abuse the power as to provide for the creation of municipal corporations for the sole purpose of avoiding the limitation of indebtedness enjoined by the constitution, has no weight as applied to the corporation here under consideration. It is plain that this one is not so organized. It has no connection with either the city or county government and has a purpose independent of each of them. The chief purpose of a city or county is civil government, although much latitude may be given them in aid of the execution of their purposes. The object of this incorporation is to provide public terminal facilities for both sea and land commerce, or perhaps better, to provide a place open to the entire'public where sea and land traffic may meet for the purposes of exchange. This being its object, we think it may be deemed a municipal corporation having an independent existence, and having power to incur an indebtedness on its own account up to the limitations fixed by the constitution, and the statute authorizing its incorporation.
Section 4 of the port district act authorizes a port district to lease the terminal property to be acquired by it for a term not exceeding thirty years. It is asserted in the brief of the appellant that the respondents contemplate leasing the area known in the record as the Harbor Island improvement *322for a thirty-year term, and a part of the east waterway improvement for a term of ten years, and challenges the constitutionality of the statute and the legality of the bonds on the ground that such a transaction on the part of a municipal corporation is to give its money and property and loan its money and credit to a company or corporation in violation of the prohibition contained in § 7, of article 8, of the state constitution; and further, that to borrow money with which to acquire property for the purposes of leasing the same is not a municipal purpose, but a private purpose because of the interpolation of the private interest of such lessee. It has seemed to us that this contention might be dismissed with the statement that the borrowing of money for the purpose of acquiring sites for docks, wharves, and other public structures is clearly a municipal purpose as well as a public purpose, and any suggestion as to the use which may or might be made of such properties after their acquisition would not affect the validity of the bonds issued to raise the money for their acquisition or construction. The real issue being whether the leasing is legal or illegal, the issue can best be determined when it is sought to prevent such a lease being entered into or to avoid it after its consummation. The respondent has however admitted on the record that its purposes in this regard are correctly stated by the appellant, and in view of this it is thought proper to say that the mere fact that the statute permits a leasing for limited periods of property so municipally acquired and owned, is not legally objectionable. Perhaps if the sole purpose of acquiring the property was to lease it to an individual or corporation for private use, its acquisition and lease would be in violation of the constitutional provision cited. But when the purpose is to establish public wharves or docks, and the lease is for a limited time, with power reserved to regulate wharfage charges, as it is in this instance, it cannot be said to be the acquisition of the property for a private purpose nor the giving of money or property or the loaning of the credit of *323the municipality to an individual or corporation or within the meaning of this section of the constitution. In re Mayor etc., 135 N. Y. 253, 31 N. E. 1043, 31 Am. St. 825.
Section 4 of the port district act also empowers the district after its due organization “to lay out, construct, condemn, purchase, acquire, add to, maintain, conduct and operate any and all systems of sea walls, jetties, wharves, docks, ferries, canals, locks, tidal basins and other harbor improvements, rail and water transfer and terminal facilities within such port district.” It also empowers the district to issue local improvement bonds and provide for their payment by local improvement assessments, and to borrow money and issue bonds in an amount not exceeding two and one-half per centum of the taxable value of all property in such port district, upon three-fifths majority vote of the qualified voters in such district. It then provides that no bonds shall ever be issued to provide for the acquiring of any “dock or wharf” until such commission shall have first negotiated a lease of such “dock or wharf” fór a time of not less than ten years upon terms which will produce á net income sufficient to pay the interest on the bond issue as such interest accrues, and create a sinking fund which at a proportionate rate will retire the bonds at maturity, or, if operated directly as a public wharf, the port shall have fixed a schedule of wharfage rates which will produce a sufficient revenue for that purpose. By § 6 of the act, it is made the duty of the port commission provided for in the act, before creating any improvements thereunder, “to adopt a comprehensive scheme of harbor improvements,” which after a public hearing and notice shall be submitted for ratification or rejection by the people. The port commission in this instance adopted the “comprehensive scheme” required, which included practically all of the facilities enumerated in the paragraph from § 4 of the act which we have quoted. They also pledged the net revenues of all of the facilities included within the scheme adopted to the payment of the interest and principal on the bonds proposed *324to be issued for the acquisition of such facilities. The appellant makes the point that this action on the part of the port commission does not meet the requirement of .latter part of | 4 relating to the acquisition and construction of “docks and wharves.” We confess to a difficulty in arriving at the meaning of this part of the section. Read by itself, it seems sufficiently clear; but when studied in connection with the remainder of the act, it is utterly incongruous, and if given its literal meaning would destroy the act, owing to the impossibility of carrying its terms into effect. As we have said, the act requires the adoption of a comprehensive scheme of improvements before any action is taken for their acquisition and construction. This scheme must necessarily include, and in the scheme here adopted does include, many facilities in addition to the dock and wharf, and creates the greater part of the proposed expenditure. If this part of the act means, therefore, that the dock or wharf must be dealt with as separate entities, as something apart from the remaining facilities provided for in the comprehensive scheme, then there is no means of carrying the act into effect, as the different facilities making up the entire scheme are so closely related that there is no possibility of separating the earnings of the dock and wharf from the earnings of the other facilities. On the other hand, if the terms “dock and wharf” were intended to embrace all of the facilities provided for the comprehensive scheme, and requires all such facilities to be leased for a sufficient sum to meet the interest upon the bonds as it accrues and retire the same at maturity, then the clause is inconsistent with other provisions of the section which provide for the issuance of local improvement bonds and their payment by local assessments, and other sections of the act which provide for the levying of general taxes by the port district and the retirement of the bonds from the funds so acquired. Seemingly the clause can be given effect only in case the port should acquire a wharf or dock either together or singly, without the acquisition of any of the other enumerated facili*325ties. We conclude, therefore, that, if this clause of the statute has meaning at all, it refers only to those cases where the port acquires a dock or wharf either separately or together, without the acquisition of any additional facilities; and since the bonds in question here are issued in accordance with the other provisions of the act, their validity is not affected whether they are secured or unsecured by a pledge of the net income of a lease of the facilities to be acquired.
In our former opinion, when discussing the question whether the bond issue was invalid because the port commission had failed to adopt “detail plans” for the improvement before submitting the indebtedness question to the electors, we fell into the error of assuming that such plans had been adopted prior to such submission; whereas in fact they had not been so adopted. Certain other plans had seemingly been adopted, but not the “detail plans” provided for in § 9 of the act. But, as we intimated in the opinion, these proceedings were had under § 4 of the act, which unquestionably allows the question of indebtedness to be submitted after the adoption of the “comprehensive scheme” provided for in § 6, and prior to the adoption of the “detail plans” provided for in § 9. We cannot therefore think that the failure to adopt these plans prior to the submission of the indebtedness question to the electors in any way affects the validity of such indebtedness.
The judgment is affirmed.
Mount, C. J., Parker, Ellis, Crow, and Morris, JJ., concur.